Citation Nr: 0211596	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-17 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to an increased rating for spondylolysis of 
the lumbar spine, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for left median nerve 
compression with thoracic outlet syndrome (TOS), currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1971.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 1999 RO decision which in part 
denied service connection for a cervical spine disorder, 
including as secondary to service-connected spondylolysis of 
the lumbar spine or service-connected left median nerve 
compression with TOS.  In that decision the RO also granted 
an increased rating, from 10 percent to 20 percent, for 
spondylolysis of the lumbar spine, and denied an increase in 
a 10 percent rating for left median nerve compression with 
TOS; and the veteran appeals for higher ratings.  In January 
2001, the case was remanded to the RO for additional 
development.


FINDINGS OF FACT

1.  The veteran's current cervical spine disability began 
during his active service.

2.  Spondylolysis of the lumbar spine produces impairment 
which does not exceed that of moderate intervertebral disc 
syndrome or moderate limitation of motion.  

3.  Left median nerve compression with TOS is manifested by 
no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  A cervical spine disability was incurred in active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).

2.  The criteria for an evaluation in excess of 20 percent 
for spondylolysis of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 
5292, 5293 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for left median nerve compression with TOS have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 8515 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the Navy from September 
1967 to February 1971.  His August 1967 enlistment 
examination noted a history of cervical ribs.  Service 
medical records show the veteran was treated for back pain 
which developed after a fall from a ladder in April 1968.  In 
addition, he was treated for bilateral TOS, initially 
manifested by numbness and coldness after elevation of the 
hands, progressing to the arms.  During a hospitalization 
from January to April 1970, he underwent a left cervical rib 
resection, and bilateral first thoracic rib resections.  
However, his symptoms persisted after hospital discharge, and 
he was again hospitalized in May 1970, for further evaluation 
of coldness of the fingertips and complaints of weakness and 
decreased sensation in the left arm and hand.  An 
electromyogram disclosed median nerve compression of the 
forearm.  The ulnar nerve was normal.  There was no 
electrical evidence of compression at the thoracic outlet.  A 
medical board in September 1970 recommended his separation 
from service due to spondylolysis of L5, medial nerve 
compression of the left elbow, resolved, and bilateral 
thoracic outlet syndrome, resolved.  

A VA examination in May 1971 noted a history of cervical rib 
surgery in service.  A fee basis neurological examination in 
March 1978 included diagnoses of status post bilateral rib 
resection for bilateral TOS.  

VA medical records dated in 1985 show that the veteran 
underwent decompression surgery on both wrists for carpal 
tunnel syndrome.  During a August 1985 hospitalization for 
left carpal tunnel release, it was noted that the veteran had 
no neck pain.  On a VA examination in November 1985, it was 
noted that previous X-rays of the cervical spine had been 
normal.  

No complaints or findings pertaining to the cervical spine 
were noted on a May 1987 VA examination report, or in 
treatment records dated from 1988 to 1993.

VA treatment records show that in September 1995, the veteran 
complained of pain in his neck, which radiated down his right 
arm.  

In January 1997, it was noted that a magnetic resonance 
imaging (MRI) scan had disclosed disc disease at C5-6 and C6-
7.  An electromyogram in January 1997 was a normal study, and 
did not reveal any evidence of cervical radiculopathy.  Nerve 
conduction studies performed in February 1997 disclosed 
bilateral carpal tunnel syndrome, with evidence of right 
proximal median nerve entrapment.  In June 1997, he 
complained of chronic neck pain, of two years duration, that 
occasionally radiated down the right upper extremity.  

In a physical therapy note dated in December 1997, the 
veteran complained of chronic low back pain at the L4-5 level 
without lower extremity radiation.  He had received no 
benefit from physical therapy/exercises in the past.   

Electrodiagnostic studies in January 1998 were consistent 
with either multiple right cervical radiculopathies, from C5-
8, and possibly T1, or a diffuse brachial plexopathy, more 
likely a polyradiculopathy.  An MRI of the cervical spine in 
February 1998 disclosed intervertebral degenerative disc 
disease from C4-7 manifested by spondylosis and right C5-6 
osteoarthritis.  X-rays showed loss of normal cervical curve, 
and early degenerative disc disease.  A computerized 
tomography (CT) scan of the cervical spine in May 1998 
disclosed cervical spondylosis.  

Neck and arm pain of three years duration was noted in a VA 
neurosurgery clinic note of May 1998.  In June 1998, he 
complained of stabbing pain starting in the left shoulder 
radiating into the 3rd digit.  The assessment was mild C6 
spurring without significant stenosis, neurologic examination 
essentially intact, without radiculopathy or myelopathy.  

A September 1998 VA neurosurgery clinic note shows that the 
veteran complained of low back pain, which occasionally 
radiated into the left hip, leg and foot.  Over the past 
three years, he had gained temporary relief with facet 
injections.  On examination, he had low back pain consistent 
with degenerative joint disease, without radiculopathy.  In a 
pain clinic note in September 1998, he said he had low back 
pain radiating into the lower extremities.  On examination, 
motor strength was 5/5 in both lower extremities, and sensory 
examination was intact.  Deep tendon reflexes in the knees 
and ankles were 2+.  Straight leg raising was negative.  The 
assessment was lumbago radiculopathy.  In October 1998, he 
complained of lower back pain radiation, and the assessment 
was lumbar radiculopathy.  

On a VA neurology examination in February 1999, the veteran 
stated that his low back pain had been progressively getting 
worse, especially with activities such as bending, sitting a 
long time, walking a long distance, or with certain 
movements.  He reported radiation of the pain, occasionally 
severe, into the lower extremities.  He also complained of 
pain in the neck for the last three years, with some 
radiation  to the shoulder, especially the left.  He also 
reported pain in the left upper extremity on the lateral 
aspect of the arm and dorsal surface of the 3rd, 4th, and 5th 
fingers, with numbness and tingling in all fingers.  On 
examination, motor examination was normal in the lower 
extremities.  Straight leg raising was to 50 degrees on the 
left and 75 degrees of limitation on the right.  Left upper 
extremity examination was limited due to shoulder pain, but 
there was no apparent weakness.  Sensory examination showed 
decreased sensation to pinprick in theT1 distribution in the 
left arm, and was otherwise normal.  There was an absent 
brachial radialis reflex on the left, compared with 2 on the 
right.  The assessment was that he had chronic neck and low 
back pain with some radicular symptoms, and paresthesia.  He 
did not have any evidence of myelopathy or carpal tunnel 
syndrome.  He could have some cervical and lumbosacral 
degenerative changes with some symptoms of radiculopathy.  

On a VA orthopedic examination in March 1999, the veteran 
said he had constant pain in the low back, which occasionally 
radiated down the leg.  He denied weakness or numbness.  On 
examination, there was no significant atrophy or 
fasciculations.  Strength was symmetric and full at 4+/5 
throughout.  Sensory examination was intact.  There was pain 
to palpation of the paraspinals on the left side.  Forward 
flexion was to 60 degrees, extension to 10 degrees, with 
pain, and lateral bending to 30 degrees.  The impression was 
chronic back pain secondary to degenerative joint disease and 
facet disease, worse at L4-5.  X-rays of the lumbar spine in 
March 1999 showed progressive degenerative changes of the 
lumbar spine.  X-rays of the cervical spine showed 
spondylosis from C5 through C7, consisting of slight 
degenerative disc disease of C5-6 and moderate degenerative 
disc disease of C6-7, with no significant foraminal 
encroachments.  

A VA pain clinic review examination in March 1999 disclosed 
tenderness of L3-4 on both sides.  Motor power was 5/5, and 
there was no sensory loss.  Deep tendon reflexes in the knees 
were 1+ on the right and 2+ on the left.  The assessment of 
facet disease of L3-4.

VA neurosurgery clinic follow-up in March 1999 noted that the 
veteran complained of bilateral upper extremity pain 
beginning above the shoulders and radiating to the fingers.  
He also complained of low back pain radiating down both legs.  
Motor strength was 5/5 in all areas; sensory was intact to 
light touch; and deep tendon reflexes were all 2+.  The 
assessment was that he had a history of degenerative disc 
disease, positional left radiculopathy, possibly secondary to 
neuroforaminal narrowing; however, the examination was 
complicated by possible brachial plexus radiculopathy from 
cervical and first rib removal surgery, as well as ulnar 
transposition and carpal tunnel release.  

VA neurosurgery clinic follow-up in June 1999 noted 
complaints of variable bilateral arm pain and parasthesias, 
and worsening low back pain.  He had multiple upper extremity 
peripheral nerve problems.  The doctor noted that it was at 
least as likely as not that brachial plexus injury was the 
source of the pain based on electromyogram and MRI, with a 
question of scar tissue at the origin of the brachial 
plexopathy, which needed further evaluation.  

Records dated from February to March 2000 from SUNY Health 
Center, where he was treated with nerve root blocks, show 
that there was no tenderness on the low back.  Motor was 5/5 
and sensory was intact.  The diagnosis was facet joint 
disease, L3-S1.  

VA records show the report of MRI scans in July 2000 of the 
brachial plexus and left shoulder.  The scan of the left 
shoulder disclosed mild degenerative arthritis in the 
acromioclavicular joint, mild impingement on the 
supraspinatus muscle junction; no evidence of a rotator cuff 
tear, mild tendinopathy not excluded; and evidence suggestive 
of focal bursitis or ganglion, unclear if related to pain or 
limitation of motion.  The scan of the brachial plexus 
disclosed essentially unremarkable and symmetric appearance 
of the left brachial plexus.  

An MRI scan of the cervical spine in October 2000 disclosed 
cervical spondylosis.  MRI of the lumbar spine disclosed 
prominent disc bulging and moderate disc herniation at T12-
L1; moderate to large disc extrusion at L3-4, with 
degenerative changes and mild degenerative disease of the 
facet joints; slight anterolisthesis of L4 on L5 with a 
diffuse bulge and degenerative disease of the facet joints; 
small disc protrusion at L5-S1; and mild diffuse bulge and 
posterior osteophytes at L2-3.

A December 2000 VA neurology follow-up from the MRI noted 
that there were no significant findings of lumbar disc at L3-
4.  

In March 2001, the veteran complained of new onset of 
numbness and tingling down his right arm.  On examination, he 
had full range of motion and strength was 5/5 with flexion, 
extension, rotation, and lateral bending in the cervical 
spine.  There was full range of motion and strength of 5/5 in 
both upper extremities, and both lower extremities, without 
muscle atrophy, weakness, instability, or tenderness.  There 
was good sensation.  Reflexes were 2+.  The assessment was 
that cervical spondylosis could be progressing.  

On a VA examination in July 2001, it was noted the veteran 
had a history of cervical and 1st thoracic rib surgery which 
was done in service for TOS.  He complained of tenderness in 
his cervical spine area especially on the left side when he 
did circumflexion and tilting of the neck.  He also was 
status post TOS.  Currently, he said he had numbness and 
occasional tenderness of the pinky, half of the ring finger, 
the thumb, and the first finger of the left hand.  On 
examination, he had normal range of motion in the cervical 
spine.  There was pain in the base of the neck extending into 
the acromioclavicular area of the left shoulder on turning 
the neck to 40 degrees to the left, or tilting 35 degrees to 
the left.  In the left shoulder, extension was to 170 
degrees, abduction to 70 degrees, and adduction to 70 
degrees.  The maneuvers caused pain in his left hand.  He had 
an obvious transection in the left biceps muscle.  There was 
+5/5 muscle strength and +5/5 fine/gross motor ability of 
both hands.  He had negative Tinel's and Phalen signs, 
bilaterally.  He had a decrease in his radial pulse from +3 
(normal) to +1, when the left arm in the hyperextension 
military position, indicating he still had a residual TOS.  

The examiner opined that the cervical spine disorder was of 
minimal effect, although it exacerbated the symptoms that 
were related to his left thoracic outlet syndrome, especially 
when the neck was tilted or turned to the left.  He did not 
believe that the cervical spine problem was related to the 
TOS.  However, it did exacerbate symptoms of the TOS in 
certain maneuvers.  

Examination of the low back showed flexion to 80 degrees, 
hyperextension to 10 degrees, and right and lateral flexion 
to 25 degrees.  (Corresponding normal ranges of motion were 
noted to be 90 degrees, 15 degrees, and 35 degrees, 
respectively.)  He had minimally decreased ability to move 
his lumbar spine, which was stable.  There was no pain 
related to the lumbar spine during these maneuvers.  The 
veteran occasionally got a stiff back which was thought to be 
a spondylosis type of symptom.  

In December 2001, the veteran was seen for complaints 
including low back pain of increasing severity.  He wanted to 
have another nerve block.  He worked as a mechanic, and he 
said he experienced stiffness and pain in the back when 
working, as well as shooting pains into the lower 
extremities.  The assessment was history of chronic low back 
pain with some vertebral spondylosis and lumbar disc 
herniation by MRI in October 2000, without canal stenosis.  
He had only a slight disc bulge.  

In February 2002, the veteran was evaluated in the VA surgery 
clinic, complaining of worsening pain in the low back 
radiating down mainly into the left lower extremity.  On 
examination, there was tenderness in the paraspinal area on 
the left side at L3-4.  Strength was 5/5 in the lower 
extremities, sensory was grossly within normal limits, and 
most reflexes were not elicited.  The assessment was facet 
joint disease left L3-4 and L4-5.  He was to be scheduled for 
radiofrequency nerve block, which had provided relief in the 
past.  

Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, Board remand, and 
supplemental statements of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
claims.  Service medical records and identified post-service 
medical records have been obtained, and VA examinations were 
provided.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

Service connection-cervical spine disorder

The veteran claims either direct or secondary service 
connection for a cervical spine disorder, but there is no 
need to address the theory of secondary service connection.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection will be rebuttably presumed for certain chronic 
conditions, including arthritis, which are manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran had an anatomical variant of a cervical rib 
before service, and it was resected in service as part of 
treatment for TOS.  However, problems reportedly persisted 
and over the years doctors have questioned whether some upper 
extremity symptoms could be due to cervical spine problems.  
The veteran has given a credible account of periodic cervical 
spine symptoms since service.  A clear diagnosis of 
degenerative changes of the cervical spine was only made in 
recent years, although the evidence as a whole suggests the 
condition possibly had its origins with the operative 
procedures in service.  

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
current cervical spine condition began during his active 
duty.  The condition was incurred in service, and thus 
service connection is warranted.

Increased rating-lumbar spine disability

Disability evaluations are assigned by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Limitation of motion of the lumbar spine is rated 20 percent 
when moderate and 40 percent when severe.  38 C.F.R. § 4.71a, 
Code 5292.

For moderate intervertebral disc syndrome with recurring 
attacks, a 20 percent rating is merited, and severe disease 
with recurring attacks, with intermittent relief warrants a 
40 percent rating.  Pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, warrants a 60 percent rating. 38 C.F.R. § 4.71a, Code 
5293.  In addition, limitation of motion must be considered 
when evaluating disability pursuant to Code 5293, and a 
separate rating under diagnostic code 5292, based on 
limitation of motion of the lumbar spine may not be assigned.  
VAOPGCPREC 36-97.  

VA treatment records show the veteran has been followed 
regularly for low back pain, and been treated with facet and 
nerve block injections, which have afforded temporary relief.  
On several occasions he has complained of pain radiating into 
the lower extremities, and an MRI scan in October 2000 
disclosed some disc bulging with moderate disc herniation 
noted at T12-L1.  In addition, examinations have disclosed 
some limitation of motion.  However, muscle spasms have not 
been shown, and strength is normal.  Deep tendon reflexes 
were not elicited in February 2002; however, all other 
examinations have shown normal deep tendon reflexes in the 
ankles.  

The evidence as a whole shows no more than moderate 
limitation of motion of the lumbar spine, even when the 
effects of pain are considered, and thus a rating higher than 
20 percent under Code 5292 is not warranted.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).  There 
are few abnormal neurological signs, and the evidence as a 
whole shows at most moderate intervertebral disc syndrome as 
required for a 20 percent rating under Code 5293.

The preponderance of the evidence is against the claim for a 
higher rating for this disability; thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Increased rating-left medial nerve

The veteran's left arm and hand is his minor, or non-
dominant, extremity.  For disability of the median nerve 
affecting the minor extremity, complete paralysis of the 
median nerve contemplates the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances, and warrants a 60 
percent rating.  38 C.F.R. § 4.124a, Code 8515.  

For incomplete paralysis, if severe, a 40 percent rating is 
warranted; for moderate incomplete paralysis, a 20 percent 
rating is warranted; if mild, a 10 percent rating is 
warranted.  Id.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.  

Nerve conduction studies performed in February 1997 disclosed 
evidence of right proximal median nerve entrapment, and on 
the July 2001 examination, the examiner observed that his 
decreased in his radial pulse, in the hyperextension military 
position, indicated he still had a residual TOS.  Examination 
findings and treatment records have shown that the veteran 
has pains in the left arm and hand, due to multiple upper 
extremity peripheral nerve problems.  On a VA neurology 
examination in February 1999, he complained of pain in the 
left upper extremity on the lateral aspect of the arm and 
dorsal surface of the 3rd, 4th, and 5th fingers, with numbness 
and tingling in all fingers.  Sensory examination showed 
decreased sensation to pinprick in theT1 distribution in the 
left arm, and was otherwise normal.  On the examination in 
July 2001, he said he had numbness and occasional tenderness 
of the pinky, half of the ring finger, the thumb, and the 
first finger of the left hand.  On examination, maneuvers of 
the left shoulder caused pain in his left hand.  However, 
there was +5/5 muscle strength and +5/5 fine/gross motor 
ability of both hands.  He does not have muscle atrophy, 
weakness, instability, or tenderness in the left upper 
extremity.  

Findings are indicative of no more than mild incomplete 
paralysis of the median nerve.  Further, the findings, which 
show only sensory impairment, i.e., pain, do not reflect more 
than mild functional impairment.  The weight of the evidence 
shows this condition remains no more than 10 percent 
disabling based on impairment equivalent to mild incomplete 
paralysis under Code 8515.  The preponderance of the evidence 
is against the claim for a higher rating for this disability; 
thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a cervical spine disability is 
granted.

An increased rating for spondylolysis of the lumbar spine is 
denied.

An increased rating for left median nerve compression with 
TOS is denied.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

